Fourth Court of Appeals
                                        San Antonio, Texas
                                               JUDGMENT
                                            No. 04-13-00621-CR

                                           Lisa Nursel CONRAD,
                                                 Appellant

                                                        v.

                                            The STATE of Texas,
                                                  Appellee

                      From the 216th Judicial District Court, Kerr County, Texas
                                      Trial Court No. A12383
                           Honorable Stephen B. Ables, Judge Presiding 1

         BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

        SIGNED July 30, 2014.


                                                         _____________________________
                                                         Patricia O. Alvarez, Justice




1
  Judge N. Keith Williams is the presiding judge in the 216th District Court, but Judge Stephen B. Ables, presiding
judge of the Sixth Administrative Judicial Region, signed the judgment.